Case 1:19-cv-00079-JAO-KJM Document 87 Filed 08/11/21 Page 1 of 1       PageID #: 1177




                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  GREYS AVENUE PARTNERS,        )            CIVIL NO. 19-00079 JAO-KJM
  LLC, and CASTLE RESORTS &     )
  HOTELS, INC.,                 )
                                )
            Plaintiffs,         )
                                )
       vs.                      )
                                )
  COLIN THEYERS,                )
                                )
            Defendant.          )
  _____________________________ )

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                     FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on July 22, 2021, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

  § 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Grant

  Plaintiffs’ Motion for Default Judgment,” ECF No. 86, is adopted as the opinion

  and order of this Court.

        IT IS SO ORDERED.

        DATED:       Honolulu, Hawai‘i, August 10, 2021.
